PER CURIAM.
The appellant was indicted for perjury in giving false evidence under oath in the criminal case of another who had been charged with violation of ceiling prices established by the Office of Price Administration. The false swearing consisted in a denial by the appellant that he had told two government agents that he had purchased from the defendant various quantities of liquor at prices in excess of those established by law.
The only meritorious question that we perceive in the record is whether perjury can be predicated upon statements contrary to the sworn statement of the witness made orally prior thereto and proved by two credible witnesses. It is clear that the present issue is not the mere making of contradictory and inconsistent statements concerning these conversations, but in swearing falsely that such conversations were not had, and is controlled by the decision in United States v. Harris, 311 U.S. 292, 61 S.Ct. 217, 85 L.Ed. 196, and not by Phair v. United States, 3 Cir., 60 F.2d 953, or Clayton v. United States, 4 Cir., 284 F. 537.
Judgment affirmed.